R. W. WALKER, J.
There is no error in tho record. A chimney is a necessary opening, and needs protection. It is a part of the dwelling-house, and as much closed as the nature of tilings will admit. Hence, getting into the chimney of a house, with intent to steal, is a sufficient breaking and entering to constitute burglary, though the party does not enter any of the rooms of tho house. 1 Hawk. P. C. book 1, ch. 17, § 6, and note; 1 Hale’s P. C. 552, Rex v. Brice, Russ. & Ry. 450 ; Rex v. Spriggs, & Rob. 357; 1 Bishop’s Cr. L. § 190; 1 Russell 788; Wharton’s Cr. Law, § 1550; 1 Bennett K. Leading Cr. Cases, 531.
[2.] The °fh and fill charges asked were abstract.
*285There was no evidence, showing that the an entry with an instrument used only in making a breach into the house, or that he entered through the roof with his feet, using them only to make a breach. . It is very obvious that the conviction was sought and obtained upon the breaking and entering effected by going down the chimney.
Judgment affirmed.